Citation Nr: 0321531	
Decision Date: 08/27/03    Archive Date: 09/02/03	

DOCKET NO.  00-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture of the 12th thoracic 
vertebra. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This case was previously before the Board in April 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review. 

Finally, for reasons which will become apparent, the issue of 
entitlement to a total disability rating based upon 
individual unemployability will be the subject of the REMAND 
portion of this decision.  


FINDING OF FACT

The service-connected residuals of a compression fracture of 
the 12th thoracic vertebra are currently productive of no 
more than a moderate limitation of motion of the dorsal 
segment of the veteran's spine, with accompanying 
demonstrable deformity of a vertebral body.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for the residuals of a compression fracture of the 
12th thoracic vertebra have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5285, 5291 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of April and July 2001 (referenced therein), 
the veteran was informed of the VA's obligations under the 
new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  

Factual Background

VA outpatient treatment dated in May 1999, reflect that the 
veteran was being seen for a recurrence of low back pain.  He 
had undergone no recent trauma, and done no heavy lifting.  
Physical examination of his back showed a limited range of 
motion, with some tenderness to palpation.  The clinical 
assessment was exacerbation of chronic low back pain.  

At the time of VA outpatient treatment in December 1999, 
markedly decreased range of motion of the veteran's back, 
with sacroiliac tenderness on the left side, and some 
decrease in lumbar lordosis was noted.  

On VA fee-basis orthopedic examination in February 2000, the 
veteran related that during service, he fell on an obstacle 
course, suffering a compression fracture of his 12th thoracic 
vertebra.  Since that time, he had experienced continued pain 
radiating up to his neck, and down into the lumbar area, and 
the pain appeared to be getting a little worse all the time, 
requiring the increased usage of muscle relaxants and pain 
medications.  He complained of constant pain, weakness, 
fatigue, a lack of endurance, and stiffness.  

Increased kyphosis in the upper thoracic area was noted on 
physical examination.  There was evidence of paraspinous 
tenderness along the entire spine, but more so at the level 
of the T-12 vertebra.  The veteran experienced great 
difficulty in getting on and off the examining table.  Tests 
of straight leg raising was limited to about 20 degrees 
bilaterally.  Radiographic studies were consistent with the 
presence of diffuse degenerative spondylosis of the thoracic 
spine.  The pertinent diagnosis was diffuse degenerative 
spondylosis; compression fracture of the T-12 vertebra.  
Noted at the time of examination was that the veteran had 
spasm and tenderness in the thoracic area, as well as in the 
cervical area.  Also noted was that the veteran's medical 
records had been reviewed.  

During the course of VA outpatient treatment in late June 
2001, the veteran stated that he thought his back pain was 
becoming worse.  A physical examination of his back showed 
some tenderness to palpation in the area from L3 to S1, with 
decreased range of motion (flexion, extension, and lateral 
bending).  Neurologic evaluation showed no evidence of any 
focal deficits, though there was some limitation by pain.  

Early December 2001 VA outpatient treatment records note that 
in September, the veteran had experienced a kitchen fire, in 
which he severely burned his left hand and fell, exacerbating 
his back pain.  About one week later, it was once again noted 
that he had sustained a fall during a fire, resulting in an 
acute exacerbation of his chronic low back pain (upper 
lumbar).  His pain was localized to the area of the upper 
lumbar spine.  He denied both leg weakness and radicular 
symptoms.  Physical examination of the back revealed the 
presence of mild point tenderness along the L2-L3 vertebrae, 
with no paraspinal muscle spasm.  The pertinent diagnosis was 
back pain.  

Received in January 2002 were various records of the Social 
Security Administration showing treatment primarily for 
nonservice-connected psoriatic arthritis.  

During VA outpatient treatment in April 2002, it was noted 
that the veteran was doing well overall, with the exception 
of some increased low back pain of approximately 3 to 4 weeks 
duration.  He denied any specific injury or acute onset, 
stating that his symptoms were more gradual, becoming worse 
with movement, bending, and twisting.  He denied any 
radicular symptoms or bowel or bladder problems.  Similarly 
denied were any problems with weakness.  His problems were 
localized to the lower lumbar, sacroiliac region.  

On physical examination, there was no evidence of any point 
tenderness of the veteran's back.  Tests of straight leg 
raising were negative, and sensation and motor strength were 
grossly intact.  The pertinent diagnosis was back pain, with 
a possible component of sacroiliitis related to psoriatic 
disease.  

In February 2003, a VA orthopedic examination was 
accomplished.  It was noted that the veteran's claims folder 
was available, and had been reviewed.  The veteran stated 
that he had experienced some degree of pain in his lower 
thoracic spine extending to the lumbar region since the time 
of his injury in service.  He had previously worked as a 
mechanic, but had found it necessary to leave that 
profession.  He suffered from daily pain which was worse were 
he to sit for a long time.  He stated that he did not have 
"flare ups" per se.  Rather, his problem was one of fatigue.  
The veteran described no problems with weakness, or with 
incoordination.  However, he became fatigued from standing 
and/or walking.  

On physical examination, the veteran walked in careful, short 
steps, utilizing a cane.  There was no evidence of pronounced 
kyphosis or lordosis, though there was some slight flattening 
of the usual lumbar lordosis.  The veteran exhibited no 
appreciable rotation.  On palpation, there was slight 
tenderness of the upper lumbar vertebrae, and of the 
paravertebral musculature between the dorsal spine for 
approximately 1 to 2 inches above the T-12 vertebra.  This 
area was more tense than tender, and no weakness was 
appreciated.  Range of motion measurements of the 
thoracic/lumbodorsal spine showed forward flexion to 
50 degrees, with pain after 40 degrees.  Extension was to 15 
degrees, with lumbodorsal rotation to 15 degrees on the left 
and 20 degrees on the right, accompanied by discomfort.  
Flexion sitting was to 30 degrees on the right and 30 degrees 
on the left.  He complained of pain at the end of each 
movement.  There was no evidence of any weakness, and no 
fatigue was noticed during the course of the examination.  At 
the time of examination, there was no point tenderness over 
the area of the veteran's old T12 fracture.  

Radiographic studies taken in conjunction with the orthopedic 
examination showed a few mid and lower thoracic anterior 
osteophytes, stable since the time of the veteran's last 
examination.  The pertinent diagnoses were old healed 
compression fracture of the 12th thoracic vertebra; and 
symptomatic diffuse spondylosis of the thoracic spine.  

Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a compression fracture of 
the 12th thoracic vertebra.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Regarding the veteran's current claim for increase, a 
10 percent evaluation is warranted for moderate or severe 
limitation of motion of the dorsal spine.  An additional 
10 percent is assigned for demonstrable deformity of a 
vertebral body.  In the present case, because the veteran has 
moderate limitation of motion of the dorsal spine and 
demonstrable deformity of the vertebral boby, a 20 percent 
evaluation is assigned.  That same 20 percent evaluation 
would be warranted were there to be demonstrated evidence of 
severe limitation of motion of the dorsal spine with 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a and Part 4, Codes 5285, 5291 (2002).  

In the present case, it is clear that the veteran suffers 
from some degree of disability as the result of his 
compression fracture of the T-12 vertebra.  However, the vast 
majority of the veteran's medical disability is the result of 
other, nonservice-connected problems.  As of the time of a 
recent VA orthopedic examination in February 2003, there was 
only slight tenderness of the upper lumbar vertebra, and of 
the paravertebral musculature between the dorsal spine in an 
area 1 to 2 inches above the T-12 vertebra.  According to the 
examiner, this area was more tense than tender, and no 
weakness was appreciated.  While there was pain on 40 degrees 
of forward flexion, the veteran was able to flex forward to 
50 degrees.  Once again, no weakness was noted, and no 
fatigue was in evidence.  

As noted above, the 20 percent evaluation currently in effect 
contemplates the presence of moderate and/or severe 
limitation of motion of the dorsal spine resulting from 
vertebral fracture, including 10 percent for demonstrable 
deformity of a vertebral body.  Based upon the current 
evidence of record, the Board is of the opinion that the 
20 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.  


ORDER

An evaluation in excess of 20 percent for the residuals of 
compression fracture of the 12th thoracic vertebra is denied. 


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  In that regard, at the time of the 
aforementioned remand in April 2001, it was noted that, 
during the course of a November 1997 VA examination, the 
veteran stated that he had discontinued his last job as a tax 
auditor in 1979 due to persistent back pain.  This statement, 
it was felt, constituted an inferred claim for entitlement to 
a total disability rating based on individual 
unemployability.  

In a rating decision of March 2003, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability.  The veteran's representative, during the 
course of a written brief presentation in May 2003, voiced 
his disagreement on behalf of the veteran with that denial of 
benefits.  (see 38 C.F.R. § 20.300, 20.301 (2002).  However, 
the RO has yet to issue a Statement of the Case on the issue 
of entitlement to a total disability rating based upon 
individual unemployability.  This must be accomplished prior 
to a final adjudication of the veteran's claim for that 
particular benefit.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2003, the date of 
the veteran's most recent VA examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  If not, corrective 
action should be taken.  

3.  The RO should then issue a Statement 
of the Case on the issue of entitlement 
to a total disability rating based upon 
individual unemployability due to 
service-connected disability.  
Accompanying that Statement of the Case 
should be a notice to the veteran and his 
representative of his appellate rights, 
and of the need to timely file a 
Substantive Appeal in order to perfect 
his claim.  The Statement of the Case 
must contain notice of all relevant 
action taken on the veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issue of entitlement to a total disability rating 
based upon individual unemployability with the filing of a 
timely Substantive Appeal.  The purpose of this REMAND is to 
provide the veteran due process, and to comply with precedent 
decisions of the United States Court of Appeals for Veterans 
Claims, and recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





                       
____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



